DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-20 and newly added claims 21-37 in the reply filed on 03 June 2022 is acknowledged. 

Drawings
The drawings are objected to because Fig. 1A, reference number 110 does not appear to be pointing to the fin spacer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: (line 2)  
18. (Original) A method of forming an integrated chip, comprising: 
etching a semiconductor substrate to form sidewalls of the semiconductor substrate that define a plurality of fins; 
forming a dielectric material between the plurality of fins; 
forming a gate structure over the dielectric material and around the plurality of fins; 
forming a fin spacer along sidewalls and an upper surface of the plurality of fins; 
etching the fin spacer to have a first sidewall with a first height along a first side of a first fin of the plurality of fins and to have a second sidewall with a second height along an opposing second side of the first fin, the first height greater than the second height; and 
forming epitaxial source/drain regions onto the plurality of fins and between sidewalls of the fin spacer.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 21, 22, 25, 26, 29, 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US 2019/0288065.
	Regarding claim 18, Cho et al. Figs. 8A-8J discloses a method of forming an integrated chip, comprising: 
etching a semiconductor substrate to form sidewalls of the semiconductor substrate that define a plurality of fins; Fig. 8A 
forming a dielectric material between the plurality of fins; Fig. 8B 
forming a gate structure over the dielectric material and around the plurality of fins; Fig. 8C 
forming a fin spacer SR along sidewalls and an upper surface of the plurality of fins; Fig. 8H 
etching the fin spacer to have a first sidewall with a first height 125 along a first side of a first fin of the plurality of fins and to have a second sidewall 120 with a second height along an opposing second side of the first fin, the first height greater than the second height; Fig. 8I and 
forming epitaxial source/drain regions onto the plurality of fins and between sidewalls of the fin spacer. Fig. 8J  
Regarding claim 21, Cho et al. Figs. 8A-8J discloses a method of forming an integrated chip, comprising: 
forming a semiconductor fin extending outward from an upper surface of a semiconductor substrate; Fig. 8A 
forming a dielectric on the semiconductor fin; Fig. 8B 
forming a gate structure over the dielectric and around the semiconductor fin; Fig. 8D 
forming a fin spacer SR along sidewalls and an upper surface of the semiconductor fin; Fig. 8F
removing a part of the semiconductor fin from between sidewalls of the fin spacer; Fig. 8I [0078]-[0083] and 
forming an epitaxial source/drain region onto the semiconductor fin and between the sidewalls of the fin spacer, Fig. 8J wherein the fin spacer is configured to control lateral formation of the epitaxial source/drain region to extend to different lateral distances past opposing sides of the semiconductor fin. [0087]
Regarding claim 22, Cho et al. Figs. 8A-8J discloses the method of claim 21, wherein the fin spacer SR is formed to have a first sidewall with a first height 125 along a first side of the semiconductor fin and to have a second sidewall with a second height 120 along an opposing second side of the semiconductor fin, the first height being larger than the second height. Fig. 8J [0087]
Regarding claim 25, Cho et al. Figs. 8A-8J discloses the method of claim 21, further comprising: 
forming an inter-level dielectric (ILD) layer 190 over the semiconductor substrate and laterally surrounding the epitaxial source/drain region; Fig. 8M and 
forming an interconnect 195 within the ILD layer, wherein the interconnect extends through the ILD layer to over the epitaxial source/drain region.  Fig. 8N
Regarding claim 26, Cho et al. Figs. 8A-8J discloses the method of claim 21, wherein the epitaxial source/drain region comprises a first sidewall having a first height along a first side of the semiconductor fin and a second sidewall having a second height along an opposing second side of the semiconductor fin, the first height being different than the second height.  Fig. 2A
Regarding claim 29, Cho et al. Figs. 8A-8J discloses the method of claim 21, wherein the epitaxial source/drain region is asymmetric about an imaginary vertical line bisecting the epitaxial source/drain region. [0029],[0035],[0048],[0087]  
Regarding claim 30, Cho et al. Figs. 8A-8J discloses a method of forming an integrated chip, comprising: 
patterning a substrate to form a plurality of fins protruding outward from an upper surface of the substrate, the plurality of fins comprising a first fin, a second fin that is a closest neighboring fin on a first side of the first fin, and a third fin that is a closest neighboring fin on a second side of the first fin; Fig. 8A
forming a dielectric on the plurality of fins; 172
forming a gate 174 on the dielectric, the dielectric separating the gate from the plurality of fins; Fig. 8D 
forming a fin spacer SR on the dielectric; Fig. 8E and 
forming epitaxial source/drain regions onto the plurality of fins and between sidewalls of the fin spacer, Fig. 8I wherein the epitaxial source/drain region on the first fin is separated from the second fin by a first lateral distance and from the third fin by a second lateral distance, the second lateral distance being larger than the first lateral distance.  Fig. 8J
Regarding claim 31, Cho et al. Figs. 8A-8J discloses the method of claim 30, wherein the fin spacer SR has a first height 125 between the first fin and the second fin and a second height 120 between the first fin and the third fin, the first height being different than the second height.  Fig. 8J
Regarding claim 32, Cho et al. Figs. 8A-8J discloses the method of claim 31, wherein the first height 125 is larger than the second height 120. 

Claim(s) 21, 26, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. US 2018/0226504.
Regarding claim 21, Ching et al. discloses a method of forming an integrated chip, comprising: 
forming a semiconductor fin extending outward from an upper surface of a semiconductor substrate; Figs. 3A,3B 
forming a dielectric on the semiconductor fin; Figs. 4A,4B
forming a gate structure over the dielectric and around the semiconductor fin; Fig. 6A
forming a fin spacer 702 along sidewalls and an upper surface of the semiconductor fin; Figs. 7A-8B, 
removing a part of the semiconductor fin from between sidewalls of the fin spacer; [0059] Fig. 9A and 
forming an epitaxial source/drain region 1002 onto the semiconductor fin and between the sidewalls of the fin spacer, wherein the fin spacer is configured to control lateral formation of the epitaxial source/drain region to extend to different lateral distances past opposing sides of the semiconductor fin [0063].  Figs. 10A,10B 
Regarding claim 26, Ching et al. discloses the method of claim 21, wherein the epitaxial source/drain region comprises a first sidewall 900 having a first height along a first side of the semiconductor fin and a second sidewall 902 having a second height along an opposing second side of the semiconductor fin, the first height being different than the second height.  Fig. 10B
Regarding claim 27, Ching et al. discloses the method of claim 26, wherein the fin spacer completely covers the first sidewall 900 and the second sidewall 902 of the epitaxial source/drain region.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 20, 28, 33, 34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0288065 in view of Choi et al. US 2020/0020773.
	Regarding claim 19, Cho et al. Figs. 8A-8J discloses the method forming an integrated chip of claim 18. Cho et al. does not disclose wherein the epitaxial source/drain regions comprise: a plurality of source/drain segments respectively disposed onto an underlying one of the plurality of fins; and a doped epitaxial material disposed over and continuously extending between the plurality of source/drain segments.  
	Choi et al. Fig. 2B teaches a method of forming a plurality of source/drain segments SD1 respectively disposed onto an underlying one of the plurality of fins; and a doped epitaxial material SP1, SP2, SP3 disposed over and continuously extending between the plurality of source/drain segments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cho et al. with Choi et al. for the purpose of providing a method of forming a semiconductor device having increased integration and reliability.
Regarding claim 20, Cho et al. in view of Choi et al. discloses the method of claim 19. Cho et al. Figs. 2A,3B discloses wherein a first source/drain segment of the plurality of source/drain segments laterally extends from directly over the first fin to a first distance past the first sidewall and to a second distance past the second sidewall, the second distance larger than the first distance. 
Regarding claim 28, Choi et al. discloses the method of claim 21. Cho et al. does not disclose further comprising: forming a cap layer over the epitaxial source/drain region; forming an inter-level dielectric (ILD) layer over the cap layer; etching the ILD layer to form an interconnect opening; and forming a silicide within the interconnect opening and over the epitaxial source/drain region, wherein the cap layer extends along sidewalls of the silicide.  Choi et al. teaches forming a cap layer CAP, SP4 [0066] over the epitaxial source/drain region;  forming an inter-level dielectric (ILD) layer 110 over the cap layer; etching the ILD layer to form an interconnect opening [0082]; and forming a silicide SC within the interconnect opening and over the epitaxial source/drain region, wherein the cap layer extends along sidewalls of the silicide. 
Regarding claim 33, Cho et al. Figs. 8A-8J discloses the method forming an integrated chip of claim 30. Cho et al. does not disclose forming a doped epitaxial material onto and between the epitaxial source/drain regions.  
	Choi et al. Fig. 2B teaches a method of forming a plurality of source/drain segments SD1 respectively disposed onto an underlying one of the plurality of fins; and a doped epitaxial material SP1, SP2, SP3 disposed over and continuously extending between the plurality of source/drain segments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cho et al. with Choi et al. for the purpose of providing a method of forming a semiconductor device having increased integration and reliability.
Regarding claim 34, Cho et al. in view of Choi et al. teaches the method of claim 33. Choi et al. teaches wherein the epitaxial source/drain regions SP1 extend to below a bottom of the doped epitaxial material SP2, SP3.  
Regarding claim 37, Cho et al. in view of Choi et al. teaches the method of claim 33, further comprising: Cho et al. teaches forming an inter-level dielectric (ILD) layer 190 over the doped epitaxial material; Fig. 8M 
etching the ILD layer to form an interconnect opening over the doped epitaxial material; Fig. 8N and 
Choi et al. teaches forming a silicide over the doped epitaxial material after etching the ILD layer to form the interconnect opening.[0078]

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0288065 in view of Hsieh et al. US 2021/0242309.
Regarding claim 23, Cho et al. Figs. 8A-8J discloses the method forming an integrated chip of claim 21. Cho et al. does not disclose wherein the epitaxial source/drain region continuously extends from vertically below an upper surface of the fin spacer to directly over the upper surface of the fin spacer.  Hsieh et al. S115 teaches forming an epitaxial source/drain region from below an upper surface of a fin spacer to directly over the upper surface of the fin spacer Figs. 8A,8B, 10A,10B [0049]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cho et al. with forming the epitaxial source/drain region below an upper surface of the fin spacer to directly over the upper surface of the fin spacer as taught by Hsieh et al. for the purpose of defining the proximity of the source/drain epitaxial layer to the gate electrode as required by the device performance [0053].

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0288065 in view of Lu et al. US 2020/0006505.
Regarding claim 24, Cho et al. Figs. 8A-8J discloses the method forming an integrated chip of claim 21. Cho et al. does not disclose wherein the fin spacer comprises a first liner layer and a second liner layer over the first liner layer.  Lu et al. teaches a fin spacer comprising a first layer 46, and second layer 52. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cho et al. with forming a first liner layer and second liner layer of Lu et al. for the purpose of preventing sidewall deposition of the epitaxial source/drain region thereby preventing short channel effects between adjacent regions [0029].

Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. and Choi et al. as applied to claim 33 above, and further in view of Yu et al. US 2020/0168735.
	Regarding claim 35, Cho et al. in view of Choi et al. teaches the method of claim 33. The combined references do not teach wherein forming the doped epitaxial material comprises: depositing the doped epitaxial material onto and between the epitaxial source/drain regions; and etching the doped epitaxial material to give the doped epitaxial material a wavy upper surface defining troughs between adjacent ones of the epitaxial source/drain regions.  Yu et al. teaches doped epitaxial source/drain regions, and etching to form a wavy upper surface between adjacent epitaxial source/drain regions [0046]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combined references of Cho and Choi with wavy upper surfaces of the epitaxial source/drain regions for the purpose of forming a wavy contact profile resulting in a larger contact surface between the source/drain contact and the epitaxial S/D feature, thus the contact resistance is reduced, and the performance of the semiconductor device is improved as taught by Yu et al.
Regarding claim 36, Cho et al. in view of Choi et al. teaches the method of claim 33. The combined references do not teach further comprising: forming a cap layer onto the doped epitaxial material, wherein the cap layer has a lower doping concentration than the doped epitaxial material; and etching the cap layer to give the cap layer an upper surface having a wavy profile.  Yu et al. teaches forming a cap layer L4 onto the doped epitaxial material, wherein the cap layer has a lower doping concentration than the doped epitaxial material L3 [0040]; and etching the cap layer to give the cap layer an upper surface having a wavy profile [0041].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combined references of Cho and Choi with capping layer of low dopant concentration and a wavy upper surface for the purpose of forming a wavy contact profile resulting in a larger contact surface between the source/drain contact and the epitaxial S/D feature, thus the contact resistance is reduced, and the performance of the semiconductor device is improved as taught by Yu et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898